Citation Nr: 0826768	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-35 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits in an amount greater than $151.00 on 
behalf of his two minor children.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  The appellant is the former spouse of the 
veteran, and mother and custodian of their two children, D.L. 
and K.L.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that awarded apportionment of the veteran's benefits in 
the amount of $151.00 to the appellant.  The appellant and 
the veteran were both notified of this decision.  In April 
2005, the appellant submitted her disagreement with amount of 
$151.00 arguing that a larger apportionment was warranted.  
The veteran did not file a timely disagreement with the 
decision.  In October 2006, the appellant was mailed a 
statement of the case.  A copy was also provided to the 
veteran.  In November 2006, the appellant filed a substantive 
appeal.  The veteran did not file a substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking additional apportionment of the 
veteran's VA disability compensation benefits on behalf of 
his two minor children, D.L. and K.L.  Before the Board can 
adjudicate the claim, however, additional development is 
required.  

There are several open questions surrounding the level of 
child support the veteran is already paying to the appellant 
as well as his monthly expenses.  Despite being requested to 
do so, the veteran did not submit a financial status report 
in conjunction with this claim and appeal.  In a May 2005 
financial status report submitted in support of a request for 
a waiver of an overpayment of benefits, he reported this his 
total monthly expenses were greater than his net income from 
Social Security Disability and his VA compensation benefits 
by more than $1000.00.  He certified that he that he was 
paying $1000.00 per month in child support, and that his 
other monthly expenses included $600.00 for rent and $800.00 
for food.  This is inconsistent with statements from the 
appellant, who alleged that the veteran was not currently 
paying rent because their house had been foreclosed upon and 
he was living with his father, as well as her financial 
status report which indicated that she was receiving only 
$390.40 per month in child support and $280.00 per month from 
Social Security - which totals only $678.40.  The Board also 
observes that pursuant to their August 2004 divorce decree, 
the veteran is required to pay to the appellant $643.00 per 
month in child support for the two children, plus $280 per 
month which represents the children's Social Security 
derivative checks (as well as 25 percent of any future cost 
of living increases in the veteran's two sources of income - 
presumably his Social Security Disability and VA compensation 
benefits) for a total of $923.00 per month (as of the date of 
the decree). 

It is also unclear what portion of the veteran's reported 
$800.00 monthly food expense is utilized for the minor 
children, if any.  The appellant in her financial status 
report listed a monthly food expense for her and two children 
of only $300.00.  In light of the large discrepancy, the 
Board finds that additional information related to this 
specific expense reported by the veteran should be obtained.  

In short, the record does not appear to adequately reflect 
the current financial status of the parties.  Moreover, given 
the various conflicting statements from the veteran regarding 
the level of child support being paid, and the fact that he 
did not provide a financial status report in conjunction with 
this appeal, the Board concludes that updated reports and 
supporting statements/documentation should be obtained from 
both parties.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an updated 
financial status report from both the 
veteran and the appellant.  Any financial 
status questionnaire provided should 
request detailed information regarding 
current sources of income and expenses (in 
particular rent and food expenses), 
together with the amount of child support 
being paid/received from specific sources.  
Supporting documentation from the parties 
such as any supplemental copies of child 
support orders from state courts, missed 
payments, cancelled child support payment 
checks, rental lease agreements, and 
grocery receipts, etc. should be requested 
from both the appellant and the veteran.  
The parties should be asked to identify 
any other types of welfare assistance 
received from the state or federal 
government, to include both cash 
assistance and assistance in any other 
form, including housing, food stamps, and 
payment of medical expenses through 
Medicaid or any other source.  

2.  After undertaking any additional 
development warranted by the responses of 
the parties, the RO/AMC should 
readjudicate the claim.  Both the 
appellant and the veteran should be 
provided with a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.  




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

